Citation Nr: 1456638	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Regional Office (RO) in New Orleans, Louisiana, that granted service connection for hepatitis C, and assigned an initial rating of 10 percent, effective October 11, 2001.  The Veteran timely appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating higher than 10 percent for hepatitis C.  Additional development is warranted under the duty to assist.

In March 2013, the Veteran's representative stated that the symptoms related to the Veteran's hepatitis C disability have worsened since the most recent VA examination in May 2010.  

In reviewing the claims file, the Board finds no evidence that the appellant was treated for hepatitis C after September 2011.  Prior to that time, there are a substantial number of treatment records.  The Board notes that because it has been more than 4 years since the Veteran was last examined to determine the severity of his hepatitis C, a more contemporaneous examination should be administered.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ask the Veteran to provide the names and addresses of all health care providers (VA and non-VA) who have treated him and the names and addresses of the health care facilities (VA and non-VA) where he has been treated for hepatitis C since September 2011.  

Then, contact the health care providers/facilities for records reflecting the Veteran's treatment for hepatitis C since September 2011.  Also request that the Veteran provide any such records he may have in his possession.  

2.  Thereafter, schedule the Veteran for a VA hepatitis examination to obtain evidence as to the current severity of his service connected hepatitis C.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  (See VA Form 21-0960G-5)

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

3.  Then, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for hepatitis C.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




